UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 22-6011


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

THOMAS CREIGHTON SHRADER,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. Irene C. Berger, District Judge. (1:09-cr-00270-1)


Submitted: March 24, 2022                                         Decided: March 29, 2022


Before MOTZ, WYNN, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Creighton Shrader, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Thomas Creighton Shrader appeals the district court’s order denying his “Motion

for Clarification and Immediate Release of Defendant Pursuant to 18 U.S.C. § 3583.” We

have reviewed the record and find no reversible error. Accordingly, we affirm the district

court’s judgment. United States v. Shrader, No. 1:09-cr-00270-1 (S.D.W. Va. Dec. 13,

2021). We deny Shrader’s “Motion for Voidable Application” without prejudice to him

filing it in the district court in the first instance. * We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                 AFFIRMED




       *
           We express no opinion on the ultimate disposition of the motion.

                                              2